            Case 2:20-cv-01889-JCM-NJK Document 1 Filed 10/09/20 Page 1 of 5



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10      ERIC J. SCHWARTZ, an individual,

11                                     Plaintiff,

12               vs.                                                 COMPLAINT
                                                                  AND JURY DEMAND
13      AMERASSIST A/R SOLUTIONS, INC., a
        Nevada Corporation,
14
                                       Defendant.
15

16          Plaintiff, Eric J. Schwartz (hereinafter “Plaintiff”), by and through counsel, Cogburn Law,

17 hereby complains against Defendants as follows:

18 I.       PRELIMINARY STATEMENT

19          1.         This is an action for damages brought by an individual consumer for Defendant’s

20 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

21 “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

22 practices.

23

24


                                                    Page 1 of 5
           Case 2:20-cv-01889-JCM-NJK Document 1 Filed 10/09/20 Page 2 of 5



 1 II.     JURISDICTION AND VENUE

 2         A.      JURISDICTION OF THE COURT

 3         2.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d).

 4         B.      VENUE

 5         3.      Venue is proper in this District Court, particularly its unofficial southern district,

 6 pursuant to 28 U.S.C. § 1391(b).

 7 II.     PARTIES

 8         4.      Plaintiff is a natural person residing in Clark County, Nevada.

 9         5.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(c).

10         6.      Defendant AmerAssist A/R Solutions, Inc., (hereinafter “AmerAssist”) is a

11 company engaged in the business of collecting debts by use of the mails and telephone, and

12 regularly attempts to collect debts alleged to be due another.

13         7.      Upon information and belief, AmerAssist is an entity licensed and doing business

14 in Nevada.

15         8.      Upon information and belief, AmerAssist is licensed as a Collection Agency by the

16 Nevada Financial Institutions Division (License #CA10075).

17         9.      AmerAssist is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6)

18 trying to collect a “debt” as defined by 15 U.S.C. §1692a(5).

19 III.    GENERAL ALLEGATIONS

20         10.     Plaintiff was contacted by AmerAssist regarding an alleged           (hereinafter the

21 “AmerAssist Account”).

22         11.     AmerAssist failed to serve a Dunning Letter on Plaintiff following the initial

23 contact.

24         12.     Plaintiff wrote to AmerAssist requesting AmerAssist validate the debt.


                                                Page 2 of 5
             Case 2:20-cv-01889-JCM-NJK Document 1 Filed 10/09/20 Page 3 of 5



 1           13.    Plaintiff did not receive a response to the validation.

 2           14.    Plaintiff did not receive a Dunning Letter following the initial contact by

 3 AmerAssist.

 4           15.    AmerAssist’s failure to respond to the debt validation letter and failure to serve a

 5 Dunning Letter following the initial communication prevented Plaintiff from access to information

 6 in order to understand whether the debt was his and should be paid.

 7           16.    Upon information and belief, the alleged debt AmerAssist seeks to collect was and

 8 is beyond the statute of limitations in Nevada for contract-based claims.

 9 IV.       CLAIMS FOR RELIEF

10
                                   FIRST CLAIM FOR RELIEF
11                 (Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692)

12           17.    Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

13 herein.

14           18.    AmerAssist’s conduct was negligent or willful or both, rendering it liable for failing

15 to cease collection of an alleged debt, and not providing proper verification of the debt to the prior

16 to initiating a lawsuit, in violation of 1692g(b).

17           19.    Upon information and belief, Defendant was negligent and/or willful, rendering it

18 liable for attempting to collect an improper balance due, fees, interests and/or expenses not

19 authorized or permitted by law, and in violation of 1692f(1).

20           20.    As a result of the foregoing violations, AmerAssist is liable for actual damages,

21 including general damages and special damages in an amount to be proven at trial, but not less

22 than up to $1,000 per violation, pursuant to 1692k(a)(1).

23

24


                                                 Page 3 of 5
           Case 2:20-cv-01889-JCM-NJK Document 1 Filed 10/09/20 Page 4 of 5



 1         21.     As a result of the foregoing violations, AmerAssist is liable for actual damages,

 2 including general damages and special damages in an amount to be proven at trial, but not less

 3 than up to $1,000 per violation, pursuant to 1692k(a)(2)(a).

 4         22.     As a result of the foregoing violations, AmerAssist is liable for costs and reasonable

 5 attorney fees pursuant to 1692k(a)(3).

 6         23.     Plaintiff hereby prays for actual damages under the FDCPA, and for statutory

 7 damages as set forth above for each and every violation of the Fair Debt Collection Practices Act

 8 proven at the trial of this case, and reasonable attorney fees and costs thereunder.

 9         24.     An actual controversy has arisen and now exists between the parties concerning

10 their respective rights and duties under the FDCPA. A judicial declaration that Defendant’s actions

11 violated the FDCPA is necessary so that all parties may ascertain their rights and duties under the

12 law.

13 V.      PRAYER FOR RELIEF

14         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant, on

15 all counts, for the following:

16         1.      Declaratory judgment that Defendant’s conduct violated the FDCPA;

17         2.      Actual damages;

18         3.      Statutory damages;

19         4.      Punitive damages;

20         5.      Costs and reasonable attorney fees; and

21         6.      For such other and further relief as may be just and proper.

22 . . .

23 . . .

24 . . .


                                                Page 4 of 5
           Case 2:20-cv-01889-JCM-NJK Document 1 Filed 10/09/20 Page 5 of 5



 1 VI.     JURY DEMAND

 2         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

 3 Constitution, Plaintiff hereby demands a jury trial.

 4         Dated this 9th day of October, 2020.

 5                                                COGBURN LAW

 6

 7                                                By:       /s/Erik W. Fox
                                                        Jamie S. Cogburn, Esq.
 8                                                      Nevada Bar No. 8409
                                                        Erik W. Fox, Esq.
 9                                                      Nevada Bar No. 8804
                                                        2580 St. Rose Parkway, Suite 330
10                                                      Henderson, Nevada 89074
                                                        Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                               Page 5 of 5
